NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANUEL RODRIGUEZ,                               No.    16-72485

                Petitioner,                     Agency No. A094-822-493

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:       SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Manuel Rodriguez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from the immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008), and we review de novo due process contentions, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We dismiss in part and deny in part

the petition for review.

      We lack jurisdiction to consider Rodriguez’s contentions regarding asylum,

withholding of removal, and Cal. Health & Safety Code § 11378 because he failed

to raise these claims before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004) (court lacks jurisdiction to review claims not presented to the

agency).

      Substantial evidence supports the agency’s denial of Rodriguez’s CAT claim

because he failed to establish it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Silaya, 524 F.3d at 1073; Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011)

(claims of future torture were speculative). Thus, his CAT claim fails.

      We reject Rodriguez’s contention that the BIA violated his due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                       16-72485